Citation Nr: 1417456	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to April 1986 and February 2004 to June 2004.  The Veteran also served more than 20 years in the Florida Army National Guard.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. A December 2007 rating decision denied the Veteran's claims of entitlement to service connection for hypertension.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the December 2007 rating decision is not cumulative of the evidence of record at the time of the prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The competent evidence of record indicates the Veteran suffers from hypertension that has been aggravated beyond its normal progression by his service-connected PTSD.



CONCLUSIONS OF LAW

1. The December 2007 rating decision which denied the Veteran's claims of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 2007 rating decision in connection with the Veteran's claim of entitlement to service connection for hypertension is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Hypertension is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Claim to Reopen

The RO previously denied the Veteran's claims of service connection for hypertension by a rating decision in December 2007.  Evidence on file at the time of that decision included service treatment records, VA treatment records, and private treatment records.  In the December 2007 denial, the RO determined that hypertension was neither occurred in nor was caused by active duty military service.   The Veteran was notified of this decision and of his procedural and appellate rights by letter in January 2008.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2007 rating decision includes additional treatment records, a VA examination, and the Veteran's testimony before the Board.  Significantly, the November 2009 VA examination indicates that the Veteran's hypertension was at least as likely as not permanently aggravated by his PTSD.    

The Board concludes that the Veteran's November 2009 examination is new and material with respect to the issue of service connection for hypertension.  The examination was not of record at the time of the prior denial.  The examination is not cumulative of prior evidence of record because it indicates that Veteran's PTSD has permanently aggravated the Veteran's hypertension.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection. Consequently, the Veteran's claim of entitlement to service connection for hypertension is reopened.  However, for reasons described in the REMAND section below, the Board will not further address this reopened claim at this time, as additional evidentiary development is warranted.

II. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he suffers from hypertension that is proximately due to, or in the alternative, aggravated beyond normal progression by his service-connected PTSD.  Initially, the Board observes that the record supports service-connection for hypertension as secondary to service-connected PTSD.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Significantly, the Veteran was provided a VA examination in November 2009 to address the etiology of his hypertension.  Following a review of the claims file and an evaluation of the Veteran, the examiner opined that the Veteran's hypertension was at least as likely as not permanently aggravated by his PTSD.  The VA examiner went on to support her opinion saying that the Veteran has documented acceptable blood pressures while on medication; however, he has evidence that blood pressure is excessively elevated when his is under stress even though he is taking blood pressure medication.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the November 2009 VA examiner's opinion, noting the Veteran's hypertension was at least as likely as not permanently aggravated by his PTSD, and resolving all doubt in favor of the appellant, the Board concludes that service connection is warranted for hypertension as aggravated by service-connected PTSD.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.


ORDER

New and material evidence having been received, the claim of service connection for hypertension is reopened.

Service connection for hypertension is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


